


Exhibit 10.38

 

AVERY DENNISON CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation (“Company”) and *, an employee of the Company or a
Subsidiary (“Employee”).

 

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (“Committee”) or the Chief Executive Officer (“CEO”), as
authorized by the Committee, has decided to grant an Award of restricted stock
units (“RSUs”) provided for herein to Employee under the terms of the Employee
Stock Option and Incentive Plan, as amended and restated (“Plan”).

 

NOW, THEREFORE, Company and Employee agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

Terms not defined herein shall have the meaning given in the Plan.

 

ARTICLE 2 – TERMS OF AWARD

 

2.1  RSU Award

As of the date of this Agreement, Company grants to Employee an RSU Award
representing a right to receive * shares of the Company’s Common Stock in the
future, subject to the terms and conditions set forth in this Agreement and the
Plan.  Each RSU represents one hypothetical share of Common Stock of the
Company.  The RSU Award shall be held on the books and records of the Company
(or its designee) for Employee’s RSU account, but shall not represent an equity
interest in the Company until such time as actual shares shall be issued to
Employee.  The RSU Award shall be earned, vested and paid as set forth in this
Agreement and shall not earn dividend equivalents.  Except as set forth in
Sections 2.4 through 2.6, the RSU Award shall vest as follows, subject to
Employee’s continued employment with the Company through each such vesting date:

 

 

2.2  Restriction Period

(a)  No portion of the RSU Award may be sold, transferred, assigned, pledged or
otherwise encumbered by Employee until all or a portion of the RSU Award becomes
vested and the shares are issued.  The period of time between the date hereof
and the date all or a portion of the RSU Award becomes vested is referred to
herein as the “Restriction Period.”  At the time all or a portion of the RSU
Award vests, all or a portion of the RSUs vest, as applicable.  Notwithstanding
any other provision, the RSUs must be vested before the Company is obligated to
settle the RSU Award as described in Article 3.

 

(b)  Subject to Sections 2.4 through 2.6 of this Agreement, any portion of the
RSU Award that has not vested by the time of Employee’s Termination of Service
shall be forfeited by Employee.

 

2.3  Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award vests as set forth above
or as otherwise set forth in this Agreement.

 

2.4  Change of Control

In the event of a Change in Control, the restrictions in this Agreement will
lapse and be removed if the surviving or successor corporation or parent or
subsidiary thereof terminates Employee’s employment or service without Cause
upon or within 24 months following the Change in Control and the RSU Award
granted to Employee pursuant to this Agreement will be earned and vested as of
the date of such termination.

 

--------------------------------------------------------------------------------


 

2.5 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability, the restrictions imposed upon the RSU
Award granted to Employee pursuant to this Agreement will lapse and be removed,
and the RSU Award will be earned and vested as of the date of Termination of
Service.

 

2.6 Retirement

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s Retirement, the restrictions imposed upon the RSU Award
granted to Employee pursuant to this Agreement will lapse and be removed, and
the RSU Award will be earned and vested as of the date of Termination of
Service.

 

2.7  Adjustments in RSU Award

In the event of an Equity Restructuring, the Committee or the Company shall make
appropriate and equitable adjustments to the RSU Award granted hereunder.

 

ARTICLE 3 – ISSUANCE OF COMMON STOCK

 

3.1  Conditions to Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company.  Such shares shall be fully paid and
nonassessable.  Employee shall not have the rights of a shareholder with respect
to this RSU Award until shares are issued to Employee.  Issuance of shares of
Common Stock is subject to the following conditions:

 

(a)  The receipt by the Company of full payment or withholding for all related
taxes in accordance with the Plan.  Employee shall be liable for any and all
taxes, including withholding taxes, arising out of this RSU Award or the vesting
of the RSU Award hereunder.  The Company or Employee may elect to have the
Company trade part of the shares of Common Stock deliverable for the RSU Award
to satisfy such withholding tax obligation;

 

(b)  Subject to Section 4.3 below, the Company shall issue via electronic
transfer to Employee’s brokerage account the number of shares of Common Stock
represented by the number of vested RSUs (less shares traded to cover
withholding taxes) as soon as practical following the vesting of same, but in no
event later than two and one-half (2.5) months after the calendar year in which
the RSUs vest; provided, however, that, if Employee is determined at the time of
his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”), to the extent delayed payment of the RSUs is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
payment shall be made on the earlier of (ii) the expiration of the six-month
period measured from the date of Employee’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of Employee’s death, but
in no event earlier than the date on which the RSUs are paid to active employees
pursuant to this Section 3.1(b). The determination of whether Employee is a
“specified employee” shall be made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder.  Delivery of
these shares of Common Stock shall satisfy the Company’s obligations under this
Agreement; and

 

(c)  Employee shall establish an equity account with a broker designated by the
Company (currently Charles Schwab) so that the net shares from vested RSUs
(after withholding for applicable taxes) may be electronically transferred to
Employee’s account.

 

ARTICLE 4 – MISCELLANEOUS

 

4.1  Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

 

 

4.2  Administration / Compensation Recovery

 

--------------------------------------------------------------------------------


 

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, modify
or revoke any such procedures.  Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between Employee and the Company (or any of its Subsidiaries).

 

In the case of fraud or other intentional misconduct on the part of Employee (or
any other event or circumstance set forth in any clawback policy implemented by
the Company or any Subsidiary) that necessitates a restatement of the Company’s
financial results, Employee will be required to reimburse the Company for any
Common Stock issued to Employee under this Award in excess of the amount that
would have been issued to Employee based on the restated financial results.

 

4.3  Code Section 409A

The RSU Award granted hereunder is intended to be exempt from or comply in all
respects with Section 409A and this Agreement shall be interpreted accordingly. 
However, if at any time the Committee or the Company determines that the RSUs
may be subject to penalty taxes for noncompliance with Section 409A, the
Committee or the Company shall have the right, in its sole discretion, to amend
this Agreement as it may determine is necessary or desirable for the RSUs to
satisfy the requirements of Section 409A.  No provision of this Agreement or the
Plan shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from Employee or any other
individual to the Company or any of its affiliates, employees or agents.

 

4.4  Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  Titles are provided in this
Agreement for convenience only and shall not serve as a basis for interpretation
or construction of this Agreement.

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

Employee

 

Avery Dennison Corporation

 

 

 

*

 

 

 

By: /s/ Dean A. Scarborough

 

 

 

 

Chairman, President & Chief Executive Officer

Address

 

 

 

 

 

 

 

*

 

 

 

 

--------------------------------------------------------------------------------
